4 STREET, SUITE 1725

TEL: (510) 891-9800

OAKLAND, CA. 94607

555 127

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case

“OO

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

$:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.172 Page 1 of 31

Scott Edward Cole, Esq. (S.B. #1 ore
Andrew Daniel Weaver Sq. (SB. #318935)
SCOTT COLE & ASSOCIATES, APC
555 12" Street, Suite 1725

Oakland, CA 94607

Telephone: (510) 891-9800

Facsimile: (510) 891-7030

Email: scole@scalaw.com

Email: aweaver@scalaw.com

Web: www.scalaw.com

Daniel D. Bodell Esq. (eB. #208889)
BODELL LAW GROUP

11455 El Camino Real, Suite 480
San Diego, CA 92130

Telephone: (858) 461-4699
Facsimile: (858) 461-4703

Attorneys for Representative Piaintiff
and the Plaintiff Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TRINITY AMADOR-STEWART, on CASE NO.: 18CV1604 LAB MDD
behalf of herself and all other similarly
situated, CLASS/COLLECTIVE ACTION

Plaintiff, SECOND AMENDED COMPLAINT
FOR DAMAGES, INJUNCTIVE
vs. RELIEF AND RESTITUTION

SNOOZE HIC LLC and DOES 1 DEMAND FOR JURY TRIAL
through 100, inclusive,

Defendant.

 

 

 

 

Representative Plaintiff alleges as follows:
INTRODUCTION

1. This is a class/collective action, brought on behalf of Trinity Amador-
Stewart (hereinafter “Representative Plaintiff) and all other persons similarly
situated (“Class Members”) who are or were employed as servers, hosts, cooks/line
cooks/prep cooks, dishwashers, bussers, food runners and baristas/bartenders by
defendant Snooze HIC LLC (hereinafter “Defendant” and/or “Snooze”) in the
United States and, with regard to particular claims herein, the State of California,

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

DAMAGES, INFUNCTIVE RELIEF AND

 

 
TEL: (510) 891-9800

555 1278 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case

 

 

${18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.173 Page 2 of 31

|

within the applicable class periods,

2. Representative Plaintiff, on behalf of herself and the Class Members
seeks unpaid wages, including unpaid compensation for interrupted and/or missed
meal and/or rest periods and unpaid overtime, interest thereon, penalties, and
reasonable attorneys’ fees and costs under, inter alia, California Labor Code §§
200-204, inclusive, 226, 226.7, 510, 512, 1174, 1174.5, 1194, 1197, and/or 1197.1,
California Code of Civil Procedure § 1021.5 and the Fair Labor Standards Act
(“FLSA”), codified in 29 U.S.C, § 201, et seg. |

3. Representative Plaintiff brings this action on behalf of herself and all
other persons similarly situated (hereinafter referred to as the “Class Members,”
the “Plaintiff Class” and/or, more specifically, the “FLSA Class” or the “California
Class”) who are, or have been, employed by the Defendant as servers, hosts,
cooks/line cooks/prep cooks, dishwashers, bussers, food runners and
baristas/bartenders within the applicable statutory periods.

A, The “FLSA Class Period” is designated as the time from July 9, 2015
through the trial date, based upon the allegation that the violations of the FLSA, as
described more fully below, have been willful and ongoing since, at least, this date.

5. During this class period, Snooze has had a consistent policy of
permitting, encouraging, and/or requiring its servers, hosts, cooks/line cooks/prep
cooks, dishwashers, bussers, food runners and baristas/bartenders to work overtime
without paying them overtime compensation as required by the FLSA. The
“California Class Period” is designated as the time from July 9, 2014 through the
date of trial or settlement, based upon the allegation that the violations of
California’s wage and hour laws, as described more fully below, have been
ongoing throughout that period.

6. During the Class Periods, Snooze has had a consistent policy of (1)
permitting, encouraging and/or requiring its servers, hosts, cooks/line cooks/prep
cooks, dishwashers, bussers, food runners and baristas/bartenders including the

CASE NO.; 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
TEL: (G20) 891-9800

OAKLAND, CA. 94607

§35 1278 STREET, SUITE 1725

SCOTT COLE & ASSOCIATES, APC |
ATTORNEYS aT LAW

Case

$i

 

'18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.174 Page 3 of 31

Representative Plaintiff and members of both Classes, to work in excess of eight
hours per day and/or in excess of forty hours per week without paying them
overtime compensation as required by the FLSA and California’s wage and hour
laws, (2) unlawfully failing to provide the Representative Plaintiff and the
California Class Members statutorily-mandated meal and rest periods, (3) willfully
failing to pay the Representative Plaintiff and the Class Members for “reporting
time” wages when Defendant sent Representative Plaintiff and the Class Members
home before they worked at least one-half of their scheduled shift, (4) willfully
failing to provide the Representative Plaintiff and the California Class Members
with accurate semi-monthly itemized wage statements reflecting the total number
of hours each worked, the applicable deductions, and the applicable hourly rates in
effect during the pay period; and (5) unlawfully failing to pay all wages upon
termination,

7. The Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201,
et seq.), provides for minimum standards for both wages and overtime entitlement,
and details administrative procedures by which covered work time must be
compensated. The enactment of the provisions of the FLSA provide the Federal
Courts with substantial authority to stamp out abuses of child labor, equal pay,
portal-to-portal activities as well as the overtime pay violations detailed in this
Complaint.

8. According to Congressional findings, the existence of labor conditions
detrimental to the maintenance of the minimum standard of living engenders unfair
commercial competition, labor disputes, barriers to commerce and the free flow of
goods in commerce and interferes with the orderly and fair marketing of goods.

9. California’s Labor Code and Industrial Welfare Commission Wage
Orders provide even more expansive protection to hourly workers, including, but
not necessarily limited to, entitlements to overtime pay and work performed
beyond eight hours per day, and substantial remedies for the denial of rest and

-3-

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 

 
TEL: (510) 891-9800

ATTORNEYS AT LAW
595 127! STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC

Case §:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.175 Page 4 of 31

1 |}meal periods.
2 10. Both Federal and California studies have linked long work hours to
3 |lincreased rates of accident and injury and a loss of family cohesion when either or
4 \|both parents are kept away from home for extended periods of time, on either a
5 || daily or weekly basis.

11. Defendant is a company that owns restaurants in California, Texas,
Colorado and Arizona. In so doing, Defendant has hundreds, if not thousands, of

individuals in recent years alone in employment positions which have not, and

Oo Cf sO S

currently do not, meet any test for exemption from the payment of overtime wages
10 || and/or the entitlement to meal or rest periods.

11 12. Despite actual knowledge of these facts and legal mandates, Snooze
12 ||has and continues to enjoy an unfair advantage over its competition and a resultant
13 || disadvantage to its workers by electing not to pay overtime, meal and/or rest period
14 || wages, and/or “penalty” (a.k.a. “waiting time”) wages to its servers, hosts,
15 ||cooks/line cooks/prep cooks, dishwashers, bussers, food runners and
16 || baristas/bartenders.

17 13. Representative Plaintiff is informed and believes and, based thereon,
18 |jalleges that officers of Snooze knew of these facts and legal mandates, yet,
19 ||nonetheless, repeatedly authorized and/or ratified the violation of the laws cited
20 || herein.

21 14. Despite Snooze’s knowledge of Class Members’ entitlement to
22 ||overtime pay and/or meal and/or rest periods for all applicable work periods,
23 || Snooze failed to provide same to the Class Members, in violation of the FLSA
24 || and/or California statutes, the applicable California Industrial Welfare Commission
25 || Wage Order, and Title 8 of the California Code of Regulations. This action is
26 || brought to redress and end this long-time pattern of unlawful conduct.

27
28

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 

 
TEL: (510) 891-9800

555 12TH STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case

 

:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.176 Page 5 of 31

. JURISDICTION AND VENUE

15. This Court has jurisdiction over the Representative Plaintiffs and
Class Members’ claims for unpaid wages and/or penalties under, infer alia, the
Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq. (including
29 U.S.C §§ 206, 207, 216 and 217), the applicable California Industrial Welfare
Commission Wage Order, Title 8 of the California Code of Regulations, California
Labor Code §§ 201-204, 226.7, 510, 512, 558, 1194, 1198, and California Code of
Civil Procedure § 1021.5.

16. This Court also has jurisdiction over Representative Plaintiffs and the
California Class Members’ (as defined below) claims for injunctive relief and
restitution of ill-gotten benefits arising from Snooze’s unfair and/or fraudulent
business practices under California Business & Professions Code §§ 17200, et seq.

17. Venue as to Defendant is proper in this judicial district, pursuant to 28
U.S.C. § 1391. Defendant does business in the Southern District of California and
transacts business, has agents, and is otherwise within this Court’s jurisdiction for
purposes of service of process. The unlawful acts alleged herein have a direct
effect on the Representative Plaintiff and those similarly situated within this
judicial district. Snooze operates facilities and has employed Class Members in this
judicial district as well as throughout the State of California and the United States.

PLAINTIFF

18. Representative Plaintiff Trinity Amador-Stewart is a natural person
who was employed by Snooze as a server at one of its restaurants in San Diego,
California. Specifically, Plaintiff was employed at the Del Mar location of Snooze
located at 3435 Del Mar Heights Road, San Diego, CA 92130 in 2017 and 2018

19, In her capacity as server, she regularly worked the day shift four to
five days a week. She typically worked between six and eleven hours per shift.
Although her hours varied, she would typically start work between 6:30 a.m. and
8:00 a.m. and finish between 3:00 p.m. and 4:00 p.m.

54
CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INTUNCTIVE RELIEF AND

 

 
TEL: (510} 891-9800

OAKLAND, CA 94607

SCOTT COLE & ASSOCEATES, APC
ATTORNEYS AT LAW
555 12TH STREET, SUITE 1725

Case

of

~~ TAO

10
11
12
13
14
15
16
17
18
19
20
2
22
23
24
25
26
27
28

8

 

'18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.177 Page 6 of 31

20. Her tasks as a server at Snooze was typical for the restaurant industry
and typical for other servers employed by Snooze. She primarily waited tables,
cleaned and cleared tables as necessary and assisted other Snooze employees in
preparing the restaurant for additional customers and future shifts.

21. During her employment, Plaintiff earned an hourly wage of $11.50
per hour plus tips.

22. Due to understaffing by Defendants, as enforced and implemented by
management personnel at Snooze, Plaintiff and others in the Class were regularly
unable to take meal breaks and rest breaks, although Plaintiff and others in the
Class repeatedly requested to take those breaks.

23. Despite these repeated requests from Plaintiff and others in the Class
that they be allowed to take their legally mandated meal and rest breaks,
Defendants refused to allow them to take those breaks and also refused to pay any
“premium pay” as required by law.

24, True and correct copies of Plaintiff's time records and paystub from a
typical work week (July 26, 2017 to August 1, 2017) are attached here as Exhibit 1
and incorporated by reference. These records show that Plaintiff regularly worked
in excess of six hours per day without taking any meal break and was not paid any
"premium pay”. |

25. Defendants’ practices in understaffing its restaurants and forcing its
employees to work without taking meal and rest breaks were company-wide in all
of its locations and impacted all of the Class Members.

26. Defendants regularly required their employees, including Plaintiff and
other Class Members, to work “‘off the clock” both before and after their shifts to
complete their assigned tasks. Defendants knew or should have known that
Plaintiff and other Class Members were performing some of their assigned duties
off the clock. In fact, Defendants often required Plaintiff and Class Members to
perform work after they had clocked out, and before they had clocked in. Despite

-6-

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
TEL: (510) 891-9860

555 127 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case

Be WwW bt

oO CO SS DR WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Bi

 

:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.178 Page 7 of 31

this knowledge, Defendants did not compensate Plaintiff and the Class Members
for this off the clock work.

27, The work tasks performed during this “off the clock” time was
substantially similar to the tasks performed by Plaintiff and Class Members in their
regular, on the clock, duties.

28. Further, and because Plaintiff and other Class Members sometimes
worked shifts in excess of eight hours per day and/or forty hours per week, some of
this off the clock work should have been paid as overtime but was not.

29. Since Plaintiff and other Class Members were not paid for this off the
clock work at all, Defendants did not pay at least the required minimum wages for
those hours in violation of state and federal law.

30, In said position, Representative Plaintiff was repeatedly paid a
substandard wage insofar as she was denied full pay for all hours worked,
including overtime pay. Moreover, Representative Plaintiff was frequently
permitted to work, and did work during the California Class Period, shifts
exceeding four hours or a major fraction thereof (of at least three and one-half
hours) without being afforded net ten-minute rest periods and without being
provided mandatory meal periods. Representative Plaintiff is informed and
believes, and based thereon, alleges that this conduct of Snooze is/was
commonplace at every location owned and operated thereby.

31. As used throughout this Complaint, the terms “Class Members”
and/or “Plaintiff Class” or “Plaintiff Classes” refer to the named plaintiff herein as
well as each and every person eligible for membership in the Plaintiff Class(es), as
further described and defined below.

32. At all times herein relevant, the Representative Plaintiff was, and now
is, persons within the Class or Classes of persons further described and defined

herein.

SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

CASE NO.: 18CV1604 LAB MDD

 

 

 
TEL: (510} 891-9800

555 127 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case

oO sD DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.179 Page 8 of 31

DEFENDANT

33. Representative Plaintiff is informed and believes and, based thereon,
alleges that at ail relevant times herein, defendant Snooze was, and is, a Colorado
corporation with its principal place of business in Colorado.

34. Representative Plaintiff is informed and believes and, on that basis,
alleges that Defendant has, and does, directly and/or indirectly employed and/or
exercised control over the wages, hours and working conditions of the
Representative Plaintiff and the Class Members.

CLASS ACTION ALLEGATIONS

35. Representative Plaintiff brings this action individually and as a
class/coliective action on behalf of all persons similarly situated and proximately
damaged by Snooze’s conduct, including, but not necessarily limited to, the
following Plaintiff Classes:

FLSA Class:

All. persons who were employed as servers, hosts,
cooks/line cooks/prep cooks, dishwashers, bussers, food
runners and baristas/bartenders by Defendant in one or
more of its restaurant locations in the United States at
any time on or after July 9, 2015.

California Class:

All persons who were employed as servers, hosts,
cooks/line cooks/prep cooks, dishwashers, bussers, food
runners and baristas/bartenders by Defendant in one or
more of its restaurant locations in California at any time
on or after July 9, 2014.

36. Defendant, its officers and directors are excluded from each of these
Classes.

37. This action has been brought and may properly be maintained as a
class action under the Federal Rules of Civil Procedure ("FRCP") Rule 23 and as a
collective action pursuant to 29 U.S.C. § 216 because there is a well-defined
community of interest in the litigation and the proposed Classes are easily

ascertainable:

a.  Numerosity: A class action is the only available method for the
air and efficient adjudication of this controversy. The

«Ru
CASE NO.: 18CV1664 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 
TEL: (510) 891-9800

555 1274 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case

ts

oO CO ~F NH

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26
27
28

 

 

CASE NO.: 18CV1604 LAB MDD

R:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.180 Page 9 of 31

members of the class are so numerous that joinder of all
members is impractical, if not impossible, insofar as
Representative Plaintiff is informed and believes and, on that
basis, alleges that the total number of Class Members exceeds
hundreds of individuals. Membership in the Plaintiff Classes
will be determined upon analysis of employee and payroll,
among other, records maintained by Defendant.

Commonality: The Representative Plaintiff and the Class
Members share a community of interests in that there are
numerous common questions and issues of fact and law which
predominate over any questions and issues solely affecting
individual members, thereby making a class action superior to
other available methods for the fair and efficient adjudication of
the controversy. Consequently, class and/or colléctive action
certification is proper under FRCP Rule 23(b)(3) and 29 U.S.C.
§ 216(b), These common questions include, but are not
necessarily limited to:

1) Whether Snooze violated IWC Wage Order and/or
California Labor Code § 510 by failing to pay overtime
compensation to its servers, hosts, cooks/line cooks/prep
cooks, dishwashers, bussers, food runners and
baristas/bartenders who worked ’in excess of forty hours
per week and/or eight hours per day;

2) Whether Snooze violated California Business and
Professions Code §§ 17200, et seg. by failing to pay
overtime compensation to its California servers, hosts
cooks/line cooks/prep cooks, dishwashers, bussers, foo
runners and baristas/bartenders who worked in excess of
forty hours per week and/or cight hours per day;

3) Whether Snooze violated IWC Wage Order and/or

California Labor Code §§ 226.7 and 512 by failing to

rovide meal and/or rest breaks to its California servers,

osts, cooks/line cooks/prep cooks, dishwashers, bussers,

food runners and __ baristas/bartenders who were

unlawfully misclassified as exempt and required to
remain on-call during breaks;

4) Whether Snooze violated California Labor Code § 1174
by failing to keep accurate records of employees” hours
of work;

5) Whether Snooze violated California Labor Code §§ 201-
204 by failing to pay overtime wages due and owing at
the time that certain California Class Members’
employment with Defendant terminated;

6) Whether Snooze violated California Labor Code § 226
by failing to provide the semimonthly itemized
statements to California Class Members of total hours
worked by each and all applicable hourly rates in effect
during the pay period;

-9-
SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 
Case 3:

SCOTT COLE & ASSOCIATES, APC .
ATTORNEYS AT LAW
555 12TH STREET, SUITE 2725,
OAKLAND, CA 94607
TEL: (510) 891-9800

| CASH NO 18CV1604 LAB MDD

 

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.181 Page 10 of 31

7) Whether California Class Members are entitled to
“waiting time” penalties, pursuant to California Labor
Code § 203; and

8) Whether Snooze violated the FLSA by failing to pay
overtime compensation to its servers, hosts, cooks/line
cooks/prep cooks, dishwashers, bussers, food runners and
baristas/bartenders who worked in excess of forty hours
per week. .

dypicality: The Representative Plaintiffs claims 1s typical of

the claims of the Plaintiff Classes. The Representative Plaintiff

and all members of the Plaintiff Classes sustained injuries and

damages arising out of and caused by Snooze’s common course

of conduct in violation of state and federal law, as alleged)
erein.

Superiority of Class Action: Since the damages suffered by
individual Class Members, while not inconsequential, may be
relatively small, the expense and burden of individual litigation
by each member makes, or may make, it impractical for Class
Members to seek redress individually tor the wrongful conduct
alleged herein, Should separate actions be brought or be
required to be brought by each individual Class Member, the
resulting multiplicity of lawsuits would cause undue hardship
and expense for the Court and the litigants, The prosecution of
separate actions would also create a risk of inconsistent rulings,
which might be dispositive of the interests of other Class
Members who are not parties to the adjudications and/or may
substantially impede their ability to adequate] protect their
interests. Moreover, the Representative Plaintiff are informed
and believe, and based thereon allege, that Defendant, in
refusing to pay overtime to the Class Members, has acted and
refused to act on grounds generally applicable to all claims,
thereby making appropriate injunctive and monetary relief for
all members of the class. Consequently, class and/or collective
action certification is proper under FRCP Rule 23(b)(2) and 29
U.S.C. § 216(b).

Adequacy of Representation: The Representative Plaintiff in
this class action is an adequate representative of the Plaintiff
Class, in that the Representative Plaintiff’s claims are typical of
those of the Plaintiff Classes, as further defined herein and the
Representative Plaintiff has the same interests in the litigation
of this case as the Class Members. The Representative Plaintiff
is committed to vigorous prosecution of this case, and has
retained competent counsel, experienced in litigation of this
nature. The Representative Plaintiff is not subject to any
individual defenses unique from those conceivably applicable
to the Classes, in their aggregate. The Representative Plaintiff
anticipates no management difficulties in this litigation.

COMMON FACTUAL ALLEGATIONS

27) As described herein, for years, Snooze has knowingly failed to

-10-
SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 

 
Case 3:

TEL: (510) 892-9800

555 127! STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

a

Oo oO SI OH tr

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.182 Page 11 of 31

adequately compensate those employees within the classes identified above for all
wages earned (including overtime wages and/or compensation for missed meal
and/or rest periods) under the FLSA, California Labor Code and the applicable
IWC Wage Order, thereby enjoying a significant and unfair competitive edge over
other businesses.

28) Snooze has declined to pay these wages, even upon a California Class
Member’s termination or resignation from employment, in blatant violation of
California Labor Code §§ 201 and/or 202.

29) California Labor Code §§ 201 and 202 require Defendant to pay
severed employees all wages due and owed to the employee immediately upon
discharge or within 72 hours of resignation of their positions, in most
circumstances. California Labor Code § 203 provides that an employer who
willfully fails to timely pay such wages must, as a penalty, continue to pay the
subject employees’ wages until the back wages are paid in full or an action is
commenced, and the payment of such penalty shall continue for a period of time up
to thirty days.

30) Asaconsequence of Defendant’s willful conduct in not paying former
employees compensation for all hours worked in a prompt and timely manner,
Representative Plaintiff and certain California Class Members are entitled to up to
thirty days wages as a penalty under California Labor Code § 203, together with
attorneys’ fees and costs.

31) Furthermore, despite its knowledge of Representative Plaintiff and the
California Class Members’ entitlement to compensation for all hours worked,
Defendant violated California Labor Code §1174(d) (as well as the FLSA) by
failing to provide or require the use, maintenance, or submission of time records by
members of the California Class. Snoooze also failed to provide Representative
Plaintiff and California Class Members with accurate semimonthly itemized
statements of the total number of hours worked by each, and all applicable hourly

1.

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
SCOTT COLE & ASSOCIATES, APC

ATTORNEYS AT LAW
555 12TH STREET, SUITE 21725

Case 3

TEL: (510) 891-9800

OAKLAND, CA 94607

ms W

~N

10 |

U
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

‘18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.183 Page 12 of 31

rates in effect, during the pay period, in violation of California Labor Code § 226.
In failing to provide the required documents, Defendant has not only failed to pay
its workers the full amount of compensation due, but the company has also, until
now, effectively shielded itself from its employees’ scrutiny by concealing the
magnitude and financial impact of its wrongdoing that such documents might
otherwise have led workers to discover.

32) Asa direct and proximate result of Defendant’s unlawful conduct, as
set forth herein, Representative Plaintiff and Class Members have sustained
damages, as described above, including compensation for loss of earnings for
hours worked on behalf of Defendant, in an amount to be established at trial. As a
further direct and proximate result of Defendant’s unlawful conduct, as set forth
herein, Representative Plaintiff and certain California Class Members are entitled
to recover “waiting time” penalties (pursuant to California Labor Code § 203) and
penalties for failure to provide semimonthly statements of hours worked and all
applicable hourly rates (pursuant to California Labor Code § 226) in an amount to
be established at trial. As a further direct and proximate result of Defendant’s
unlawful conduct, as set forth herein, Representative Plaintiff and members of both
Classes are also entitled to recover costs and attorneys’ fees pursuant to 29 ULS.C,
§216(b), California Labor Code § 1194 and/or California Civil Code § 1021.5,
among other authorities.

33) Representative Plaintiff seeks injunctive relief prohibiting Defendant
from engaging in the complained-of illegal labor acts and practices in the future.
Representative Plaintiff also seeks restitution of costs incurred by herself and the
California Class Members under California’s Unfair Competition Law. Unless
enjoined, Defendant’s unlawful conduct will continue unchecked, while
Representative Plaintiff and California Class Members bear the financial brunt of
Defendant’s unlawful conduct. As a further direct and proximate result of
Defendant's unlawful conduct, as set forth herein, Representative Plaintiff and the

-12-

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW
§55 12°" STREET, SUITE 1725
OAKLAND, CA 94607
TEL: (510) 891-9800

SID ROBO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.184 Page 13 of 31

California Class are also entitled to recover costs and attorneys’ fees, pursuant to

 

statute. .
FIRST CLAIM FOR RELIEF
VIOLATION OF THE FAIR LABOR STANDARDS ACT — OVERTIME

29 U.S.C. § 207)
(FLSA Class Only)

34) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs with the same force and effect as
though fully set forth herein.

35) The FLSA regulates, among other things, the payment of overtime
wages by employers whose employees are engaged in commerce, or engaged in the
production of goods for commerce, or employed in an enterprise engaged in
commerce or in the production of goods for commerce, as defined under 29 U.S.C.
§ 207(a)(1).

36) Representative Plaintiff is informed and believes, and thereon alleges,
that Snooze has required, or requires, the FLSA Class Members as part of their
employment to work without additional compensation, such as overtime, in excess
of the forty hours per week maximum under 29 U.S.C. §207(a)(1). That Section
provides the following:

Except as otherwise provided in this section, no employer
shall ernploy any of his employees...for a workweek
longer than forty hours unless such employee receives
compensation for his employment in excess of the hours

above specified at a rate which is not less than one and
one-half times the regular rate at which he is employed.

37) Defendant is, and was, subject to the overtime pay requirements of the
FLSA, because it is an enterprise engaged in commerce and its employees are
engaged in commerce. |

38) Defendant is, and was, subject to this requirement to pay its servers,
hosts, cooks/line cooks/prep cooks, dishwashers, bussers, food runners and
baristas/bartenders one and one-half times its employees’ regular rate of pay for all

-13-

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3:

TEL: ($10) 891-9800

555 12TH STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.185 Page 14 of 31

hours worked in a workweek in excess of forty (40) hours. Defendants failed to
meet this requirement and thus, violated the FLSA.

| 39) Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories
of employees from the overtime pay obligations set forth under Section 7(a)(1) of
the FLSA. None of the FSLA exemptions apply here.

40) Representative Plaintiff is informed and believes, and based thereon,
alleges that Snooze has required and/or requires the FLSA Class Members, as part
of their employment, to work without compensation for all hours worked, to work
beyond forty hours per week without the payment of overtime compensation
therefor and/or to work at a wage less than the minimum wage, pursuant to, inter
alia, 29 U.S.C. §§ 206 and 207(a)(1).

41) Indeed, in the performance of their duties for Defendant, the FLSA

Class Members often did work over forty hours per week, yet did not receive

lovertime compensation for the work, labor and services they provided to

Defendant, as required by the FLSA. The precise number of unpaid overtime hours
will be proven at trial. |

42) Representative Plaintiff proposes to undertake appropriate
proceedings to have the FLSA Class Members aggrieved by Defendant’s unlawful
conduct notified of the pendency of this action and given the opportunity to join
this action as plaintiffs, pursuant to 29 U.S.C. § 216(b), by filing written consents
to joinder with the Court.

| 43) Defendant’s violations of the FLSA were willful and are ongoing.

44) Asa result of the foregoing, Representative Plaintiff seeks judgment
against Defendant on her own behalf, and on behalf of those FLSA Class Members
similarly situated who file written consents to joinder in this action, for all unpaid
wages, including overtime wages owed by Defendant to the Representative
Plaintiff and Class Members, pursuant to 29 U.S.C. §§ 206 and 207, together with
an award of an additional equal amount as liquidated damages, and costs, interests,

: ~14-
CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3:

TEL; (510) 891-9800

555 12TH STREET, SUITE 2725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

eo ss Ow A Bf

O°

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25

26

27
28

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.186 Page 15 of 31

and reasonable attorneys’ fees, pursuant to, inter alia, 29 U.S.C.§ 216(b).

SECOND CLAIM FOR RELIEF

VIOLATION OF THE FAIR LABOR STANDARDS ACT — MINIMUM
WAGE CLAIM
29 U.S.C. § 206)
(FLSA Class Only)

45) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs with the same force and effect as
though fully set forth herein.

46) The FLSA requires employers, such as Defendant, to pay employees
the minimum wage for all hours worked.

47) Atall relevant times, 29 U.S.C. § 206 has defined the minimum wage
under FLSA. Since July 24, 2009, the federal minimum wage has been $7.25 an
hour.

48) During the applicable statute of limitations, Defendant has failed to
pay Representative Plaintiff and FLSA Class Members the federally mandated
minimum wage for all hours worked. |

| 49) Representative Plaintiff and the FLSA Class Members does not or did
not perform job duties or tasks that permit them to be exempt from minimum wage
as required under the FLSA. |

50) The foregoing conduct, as alleged herein, constitutes a willful
violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

51) Representative Plaintiff, on behalf of herself and the FLSA Class]
Members, seek damages in the amount of all respective unpaid minimum wage
compensation at minimum wage rate effective during the applicable work week,
plus liquidated damages, as provided by the FLSA, 29 U.S.C. § 216(b), interest,
and such other legal and equitable relief as the Court deems just and proper.

52) Representative Plaintiff, on behalf of herself and the FLSA Class
Members, seek recovery of all attorneys’ fees, costs, and expenses of this action, to

be paid by Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).

-[5-
CASE NO: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3

TEL: (510) 891-9800

OAKLAND, CA 94607

555 127! STREET, SUITE 1725

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

 

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.187 Page 16 of 31

THIRD CLAIM FOR RELIEF

UNLAWFUL FAILURE TO PAY OVERTIME WAGES
(Violation of California Labor Code Sh 910, 1194, and 1198
and the Applicable California Wage Order)
(California Class Only)

53) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
though fully set forth herein.

54) Representative Plaintiff alleges, on the basis of information and belief,
that Defendant at all locations throughout the State of California, has improperly
classified Representative Plaintiff and the California Class Members as exempt
from overtime pay. .

| 55) During the Class Period, Representative Plaintiff and the California
Class Members worked, on many occasions, in excess of eight hours in a workday
and/or forty hours in a workweek. The precise number of overtime hours will be
proven at trial.

56) During the Class Period, Defendant refused to compensate
Representative Plaintiff and the California Class Members for all of the overtime
wages earned, in violation of the applicable IWC Wage Order and provisions of
the California Labor Code.

57) Moreover, during said time period, many of the California Class
Members herein were employed by and thereafter terminated or resigned from
their positions with Snooze, including Representative Plaintiff, yet were not paid
all wages due upon said termination or within 72 hours of said resignation of
employment therefrom. Said non-payment of all wages due was the direct and
proximate result of a willful refusal to do so by Snooze.

58) At all relevant times, Defendant was aware of, and was under a duty
to comply with, the overtime provisions of the California Labor Code including,
but not limited to, California Labor Code §§ 510, 1194, and 1198.

59) California Labor Code § 510(a), in pertinent part, provides:

-16-

CASE NC.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
, DAMAGES, INJUNCTIVE RELIEF AND

 

 

 

 
Case 3:

TEL: (510) 891-9800

565 127# STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.188 Page 17 of 31

Any work, in excess of eight hours in one workday and .
any work in excess of 40 hours in any one workweek and

the first eight hours worked on the seventh day of work

in any one workweek shall be compensated at the rate of

no less than one and one-half times the regular rate of

pay for an employee

60) California Labor Code § 1 194(a), in pertinent part, provides:

Notwithstanding any agreement to work for a lesser
wage, any employee receiving less than the legal
minimum wage or the legal overtime compensation
applicable to the employee is entitled to recover in a civil
action the unpaid balance of the full amount of this
minimum wage or overtime compensation, includin
interest thereon, reasonable attorneys’ fees, and costs o
suit.

61) California Labor Code § 1198, in pertinent part, provides:

The maximum hours of work and the standard conditions
of labor fixed by the commission shall be the maximum
hours of work and the standard conditions of labor for
employees, The employment of any employee for longer
hours than those fixed by the order or under conditions of
labor prohibited by the order is unlawful.

62) By refusing to compensate Representative Plaintiff and California
Class Members for overtime wages earned, Defendant violated those California
Labor Code provisions cited herein as well as the applicable WC Wage Order(s).

63) Asa direct and proximate result of Defendant’s unlawful conduct, as
set forth herein, Representative Plaintiff and the California Class Members have
sustained damages, including loss of earnings for hours of overtime worked on
behalf of Snooze, in an amount to be established at trial, and are entitled to recover

attorneys’ fees and costs of suit.

FOURTH CLAIM FOR RELIEF

FAILURE TO PAY MINIMUM WAGE
(California Labor Code & 1194,2, 1197, 1197.1)
(California Class Only)

64) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
-17-

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
, DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3

TEL: (510) 891-9800

555 127 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Oo CO “SN

10

{1 |

12
13
14
15
16
17
18
19
20
21
a2
23
24
25
26
27
28

 

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.189 Page 18 of 31

though fully set forth herein.

65) At all relevant times, Representative Plaintiff and California Class
Members were Snooze employees covered by Labor Code Section 1197 and
therefore entitled to minimum wages for all time deemed compensable “hours
worked,” including time spent taking rest periods.

66) Defendant failed to pay Representative Plaintiff and California Class
Members all the minimum wages owed to them for all their time deemed
compensable “hours worked.” Representative Plaintiff is informed and believes
and thereon alleges that, at all relevant times, Snooze had a policy or practice of
paying California Class Members wages less than those required by law.

67) <Asaresult of Defendant’s unlawful conduct, Representative Plaintiff
and California Class Members have suffered damages in an amount, subject to
proof, to the extent they were not paid all the minimum wages owed to them.

68) Pursuant to Labor Code Section 1194, Representative Plaintiff and
California Class Members are entitled to recover the full amount of their unpaid
minimum wages, interest thereon, reasonable attorney's fees and costs of suit.
Pursuant to Labor Code Section 1194.2, they are also entitled to recover liquidated
damages in an amount equal to the amount of unpaid minimum wages and interest

thereon.

FIFTH CLAIM FOR RELIEF

FAILURE TO PROVIDE MEAL AND REST PERIODS
(California Labor Code §§ 226.7, 512, and 58 11, 12 of the

Applicable California Wage Order)
(California Class Only)

69) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
though fully set forth herein.

70) At all relevant times, Snooze was aware of and was under a duty to
comply with California Labor Code §§ 226.7 and 512.

71) California Labor Code § 226.7 provides:

-18-

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
955 127! STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case 3{/18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.190 Page 19 of 31

1 No employer shall require any employee to work. during
any meal or rest period mandated by an applicable order
2 of the Industrial Welfare Commission. If an employer
fails to provide an employee a meal period or rest period
3 in accordance with an applicable order of the Industrial
Welfare Commission, the employer shall pay the
4 employee one additional hour_o pay at the employee’s
regular rate of compensation for each work day that the
5 meal or rest period is not provided.
6
72) Moreover, California Labor Code § 512(a) provides:
7
An employer may not employ an employee for a work
8 period of more than five hours per day without providin,
the employee with a meal period of not less than 3
9 minutes, except that if the total work period per day of
the employee is no more than six hours, the meal period
10 may be waived by mutual consent of both the employer
and employee. An employer may not employ an
11 employee for a work period of more than 10 hours per
. day without providing the employee with a second meal
12 petiod of not less than 30 minutes, except that if the total
ours worked is no more than 12 hours, the second meal
13 |]: period may be waived by mutual consent of the employer

and the employee only if the first meal period was not
14 waived.

TEL: {519} 891-9800

15 73). Sections 11 and 12, respectively, of the applicable IWC Wage Order
16 |/ mandate that employers provide all applicable meal and/or rest periods to non-
17 || exempt (including exempt-misclassified) employees.

18 74) Section 11 of the applicable IWC Wage Order provides:

(A) No employer shall employ any, person for a work
period of more than five (5) hours without a meal period
of not less than 30 minutes...(B) An employer may not
a1 employ an employee for a work period of more than ten

(1 0) hours per day without providing the employee with a
second meal period of not less than 30 minutes...(C) If

 

 

22 an employer fails to provide an employee a meal period
53 in accordance with the applicable provisions of this
order, the employer shall pay the employee one (1) hour
24 of pay at the employee’s regular rate of compensation for
each workday that the meal period is not provided.
25 75) Moreover, Section 12 of the applicable IWC Wage Order provides:
26 (A) Every employer shall authorize and permit all
47 employees to take rest periods, which insofar as
racticable shall be in the middie of each work. period.
28 he authorized rest period time shall be based on the
total hours worked daily at the rate of ten (10) minutes
net rest time per four (4) hours or major fraction
| -19-
CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 
Case 3:

OAKLAND, CA 94607
TEL: (510) 891-9800

555 127* STREET, SUITE 1725

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

~boOS

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.191 Page 20 of 31

thereof....(B) If an employer fails to provide an employee
a rest period in accordance with the applicable provisions
of this order, the employer shall pay the employee one
(1) hour o pay at the employee’s regular rate of
compensation for each workday that the rest period is not
provided.

76) | By failing to consistently provide uninterrupted thirty-minute meal
periods within the first five hours of work each day and/or uninterrupted net ten-
minute rest periods to Representative Plaintiff and the California Class Members,
Defendant violated the California Labor Code and applicable IWC Wage Order
provisions.

77) Representative Plaintiff is informed and believe and, on that basis,
alleges that Defendant has never paid the one hour of compensation to
Representative Plaintiff or any California Class Members due to its violations of
the California Labor Code and applicable [WC Wage Order provisions.

78) Asa direct and proximate result of Snooze’s unlawful conduct, as set
forth herein, Representative Plaintiff and California Class Members have sustained
damages, including lost compensation resulting from missed meal and/or rest
periods, in an amount to be established at trial.

79) As a further direct and proximate result of Defendant’s unlawful
conduct, as set forth herein, Representative Plaintiff and certain California Class
Members are entitled to recover “waiting time” and other penalties, in amounts to
be established at trial, as well as recovery of attorneys’ fees and costs, pursuant to
statute.

. SIXTH CLAIM FOR RELIEF
FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
(California Labor Code §§ 226 and 1174)

(California Class Only)

 

80) Representative Plaintiffs incorporate in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
though fully set forth herein,

-20-
CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3:

TEL: (510} 891-9800

555 1278 STREET, SUITE 1725
OARLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

ah

10
11
12
13
14
15

16

17
18
19
20

21

22
23
24
25
26
27
28

Oo So SS A Ww

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.192 Page 21 of 31

81) California Labor Code § 226(a) provides:

Each employer shall semimonthly, or at the time of each
payment of wages, furnish each of his or her employees
either as a detachable part of the check, draft or voucher
paying the employee’s wages, or separately when wages
are paid by personal check or cash, an itemized wage
statement in writing showing: (1) gross wages earned; (3)
total number of hours worked by each employee whose
compensation is based on an hourly wage; (3) all
deductions, provided that all deductions made on written
orders of the employee may be aggregated and shown as
one item; (4) net wages earned; 5 t e inclusive date of
the period for which the employee is paid: (6) the name
of the employee and his or her sociai security number;
and (7) the name and address of the legal entity which is
the employer.

82) Moreover, California Labor Code § 226(e) provides:

An employee suffering injury as a result of a knowin
and intentional failure by an employer to comply wit
subdivision (a) is entitled to recover the greater of all
actual damages or fifty dollars ($50) for the initial py
period in which a violation occurs and one hundred
dollars ($100) per employee for each violation in a
subsequent pay period, not exceeding an aggregate
penalty of four thousand dollars ($4,000 , and is entitled
to an award of costs and reasonable attorney’s fees.

83) Finally, California Labor Code § 1174(d) provides:

Every person employing labor in this state shall...
[kleep, at a central location in the state,..payroll records
showing the hours worked daily by and the wages paid
to...employees.... These records shall be kept in
accordance with rules established for this purpose by the
commission, but in any case shall be kept on file for not
less than two years.

84) Representative Plaintiff seeks to recover actual damages, costs, and
attorneys’ fees under these provisions on behalf of herself and on behalf of all}.
California Class Members.

85) Defendant has failed to provide timely, accurate itemized wage
statements to Representative Plaintiff and California Class Members in accordance
with Labor Code § 226. Representative Plaintiff is informed and believes and, on
that basis, alleges that none of the statements provided by Defendant accurately
reflected actual gross wages earned, net wages earned, or the appropriate

-21- .
CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 

 

 
Case 3}

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW
555 12TH STREET, SUITE 1725
OARLAND, CA 94607
TEL: (510} 891-9800

rite

Oo Oo NY nN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.193 Page 22 of 31

deductions of such Class Members.

86) As a direct and proximate result of Defendant’s unlawful conduct, as
set forth herein, Representative Plaintiff and California Class Members have
sustained damages in an amount to be established at trial, and are entitled to

recover attorneys’ fees and costs of suit.

SEVENTH CLAIM FOR RELIEF

FAILURE TO PAY WAGES ON TERMINATION
(California Labor Code & 201-203)
(California Class Only)

87) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
though fully set forth herein.

88). California Labor Code § 203 provides that:

If an employer willfully fails to pa , without abatement
or reduction, in accordance wit Sections 201, 201.5,
202, and 265.5, any wages of an employee who is
discharged or who quits, the wages of the employee shall
continue as a penalty from the due date thereof at the

same rate until paid or until an action therefor is

commenced; but the wages shail not continue for more
than 30 days.

89) If an employer willfully fails to pay, without abatement or reduction,
in accordance with §§ 201, 201.5, 202, and 205.5, any wages of an employee who
is discharged or who quits, the wages of the employee shall continue as a penalty
from the due date thereof at the same rate until paid or until an action therefor is
commenced; but the wages shall not continue for more than thirty days.

90) Numerous California Class Members, including Representative
Plaintiff, were employed by Snooze during the Class Period and were thereafter
terminated or resigned from their positions, yet they were not paid all premium
(overtime) wages due upon said termination or within 72 hours of said resignation
of employment therefrom. Said non-payment was the direct and proximate result

of a willful refusal to do so by Snooze.

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 
Case 3

TEL: (510) 891-9800

585 2278 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS aT Law

 

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.194 Page 23 of 31

91) More than thirty days has elapsed since Representative Plaintiff and
certain California Class Members were involuntarily terminated or voluntarily
resigned from Defendant’s employ.

92) As a direct and proximate result of Defendant’s willful conduct in
failing to pay said California Class Members for all hours worked, affected
California Class Members are entitled to recover “waiting time” penalties of up to
thirty days’ wages pursuant to California Labor Code § 203 in an amount to be
established at trial, together with interest thereon, and attorneys’ fees and costs.

_ EIGHTH CLAIM FOR RELIEF

CONVERSION
(California Class Only)

93) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
though fully set forth herein.

94) Representative Plaintiff alleges that Snooze wrongfully exercised
control over their personal property, specifically unpaid wages, and that Snooze
intentionally and substantially interfered with their property by taking possession
of the money and/or preventing Representative Plaintiff from having access to the
property. |

95) Representative Plaintiff was harmed by Snooze’s conduct and said
conduct was a substantial factor in causing this harm. |

96) Representative Plaintiff further alleges that the converted unpaid
wages are ascertainable but have been misappropriated and/or commingled by

Snooze.

NINTH CLAIM FOR RELIEF
UNFAIR BUSINESS PRACTICES URDER THE UNFAIR COMPETITION

(California Business & Professions Code §§ 17200, et seq.)
(California Class Only)

97) Representative Plaintiff incorporates in this cause of action each and
every allegation of the preceding paragraphs, with the same force and effect as
-23-

CASE NO.: i18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 
Case 3

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW
555 12°H STREET, SUITE 1725
OAKLAND, CA 94607
TEL: (510) 891-9800

 

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.195 Page 24 of 31

though fully set forth herein.

98) Representative Plaintiff further brings this cause of action seeking
equitable and statutory relief to stop Defendant’s misconduct, as complained. of
herein, and to seek restitution of the amounts Defendant acquired through the
unfair, unlawful, and fraudulent business practices described herein.

99) Defendant’s knowing conduct, as alleged herein, constitutes an
unlawful and/or fraudulent business practice, as set forth in California Business &
Professions Code §§ 17200, ef seg. Specifically, Defendant. conducted business
activities while failing to comply with the legal mandates cited herein.

100) Defendant has clearly established a policy of accepting a certain
amount of collateral damage, as represented by the damages to Representative
Plaintiff and to California Class Members herein alleged, as incidental to its
business operations, rather than accept the alternative costs of full compliance with
fair, lawful, and honest business practices, ordinarily borne by its responsible
competitors and as set forth in legislation and the judicial record.

RELIEF SOUGHT

WHEREFORE, the Representative Plaintiff, on behalf of herself and the
proposed Plaintiff Classes, pray for judgment and the following specific relief
against Defendant, and each of them, jointly and separately, as follows:

1, That the Court declare, adjudge, and decree that this action is a proper
class/collective action and certify the proposed Classes and/or any other
appropriate subclasses under Federal Rules of Civil Procedure, Rule 23 and/or 29
U.S.C. § 216 and/or California Code of Civil Procedure § 382;

2. That the Court declare, adjudge, and decree that this action is a proper
representative action pursuant to California Labor Code § 2699;

3, That the Court make an award of civil penalties for violations of the
Labor Code, pursuant to California Labor Code § 2699; _

4. That the Court declare, adjudge, and decree that Defendants violated

“24.

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 
Case 3;

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW
595 12TH STREET, SUITE 1725
OAKLAND, CA 94607
TEL: (510) 891-9800

oO CO sa

10
11
12
13
14
15
16
17
18

19

20
21
22
23
24
20
26
27
28

 

18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.196 Page 25 of 31

the overtime provisions of the FLSA, California Labor Code and the applicable
California Industrial Welfare Commission Wage Order as to the Representative
Plaintiff and Class Members;

5. That the Court declare, adjudge and decree that Defendant willfully
violated its legal duties to pay overtime under the FLSA, the California Labor
Code and the applicable California Industrial Welfare Commission Wage Orders;

6. That the Court declare, adjudge and decree that Defendant willfully
violated its legal duties to pay minimum wage under the FLSA, the California
Labor Code and the applicable California Industrial Welfare Commission Wage
Orders;

7. That the Court make an award to Representative Plaintiff and the
California Class Members of one hour of pay at each employee’s regular rate of
compensation for each workday that a meal period was not provided;

8. That the Court make an award to Representative Plaintiff and the
California Class Members of one hour of pay at each employee’s regular rate of
compensation for each workday that a rest period was not provided;

9, That the Court declare, adjudge, and decree that Representative
Plaintiff and California Class Members were, at all times relevant hereto, and are
still, entitled to be paid overtime for work beyond eight hours in a day and forty
hours in a week;

10. That the Court make an award to the Representative Plaintiff and
Class Members of damages and/or restitution for the amount of unpaid overtime
compensation, including interest thereon, and penalties in an amount to be proven
at trial;

11. That the Court order Defendant to pay restitution to Representative
Plaintiff and the California Class Members due to Defendant’s unlawful activities,
pursuant to California Business and Professions Code §§ 17200, et seq.;

12. That the Court further enjoin Defendant, ordering it to cease and

25.

CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR
DAMAGES, INJUNCTIVE RELIEF AND

 

 

 

 
Case 3

TEL: (510} 891-9800

555 1274 STREET, SUITE 1725
OAKLAND, CA 94607

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW .

So DA WA & WwW bP

10
11
12
13
14
15
16
17
18
19
20

21 |

22
23
24
25
26
27
28

 

118-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.197 Page 26 of 31

desist from unlawful activities in violation of California Business and Professions
Code §§ 17200, et seg. |

13. That the Court declare, adjudge and decree that (a) Representative
Plaintiff and FLSA Class Members were at all times relevant hereto, and are,
entitled to be paid overtime for work beyond forty hours in a week, and (b) the
amounts to which Representative Plaintiff and FLSA Class Members are entitled is
to be doubled as liquidated damages and awarded thereto;

14. For all other Orders, findings and determinations identified and sought
in this Complaint;

15. For an accounting;

16. For imposition of a constructive trust for all property converted by
Defendant; -

17. For interest on the amount of any and all economic losses, at the
prevailing legal rate;

18. For reasonable attorneys’ fees, pursuant to 29 U.S.C. § 216(b),
California Labor Code § 1194 and/or California Code of Civil Procedure § 1021.5;
and |

19. For costs of suit and any and all such other relief as the Court deems
just and proper.

Jury Demand

The Representative Plaintiff and the Plaintiff Classes hereby demand trial by

jury on all issues triable of right by jury.

SCOTT COLE & ASSOCIATES, APC

 

 

 

 

Dated: October 21, 2019 By: GO aati -
tEdward Cole, Esq.
Attorneys for Representative Plaintiff
and the Plaintiff Class
-26- ‘ .
CASE NO.: 18CV1604 LAB MDD SECOND AMENDED COMPLAINT FOR

 

DAMAGES, INJUNCTIVE RELIEF AND

 

 
Case 3:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.198 Page 27 of 31

EXHIBIT 1

 
 

Enptoyee Clock Out

Unit # 7

Trinity Aniador-Stewart

Job: Server

07/28/2017
03:03 PM

Time in: 7:01 AM
Tite out: 3:03 PM
Hours this shift: 08:02
Hours this week: 08:02
Ovrim this shift: 00:02
Ovrtm this week: 00:02
Sales: $1,254.84
Tipshare: $0,00
Carry Over Tips: $0.00
Declared Tips: $0.00

Tip Rate: GQ &
Charge Sales: $1,035.84
Charge Tips: $191.01
Charge Tip Rate 18 4
Sales Subject .

to Cash Tips: $249.00
Cash Tips: $ 0.00
Cash Tip Rate: 0 4

xtek TIP TRACKING 4
ERKEARERAG HERR ERERRAS ERE EERE EE EEE BE
FEE EER RRR EREREC CECE EEE Be
Fats {s verification for hours
workad,
Keap this for yaur recerds,

Case 3:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.199 Page 28 of 31

Employee Clock Out

Unit # 7 07/23/2017

Trinity Amador-Stewart 04:09 PH

dob: Server

Hime ins. 6:92 AN
Time out: ° —” 4:09 Ph
Hours this shift: 09:37
Hours this week: 25:02
Ovrtm this shift: 01:37
Ovrtm this week: 02:34
§ales: $1,655.49
Tipshare: * $0.00
Carry Over Tips: $0.00
Declared Tips: $000

Tip Rate: 0 f
Charge Sales: $1,484.37
Charge Tips: $283.72

Charge Tip Rate 19 &
Sales Subject

to Cash Tips: $171.12
fash Tips: $ 0,00
Gash Tip Rate: 0 6

wee TIP TRACKING #kk
FERRER LORE eee
FARRER “beeen bebe prek

“This is verification for hours

worked.
Keep this for your records,

 

 

 
 

Case 3:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.200 Page 29 of 31

. De Employee Clock Gut :
Employee Clock dut- Unit # 7 07/29/2017

Unit # 7. 07/30/2017

Trinity Anador-Stewart 03:58 PH Trinity Amador-Stenart = = Q4:11 PM

\
|
Job: Server .
Tine in: 7:00 AN
Time out: 3:58 PH
Hours this shift: 06:58
_ Hours this week: 25:4?
Ovrtm this shift: 00:58
Qvrim this week: 01:42

Job: Server

Time ins 7:29 AN?

Time outs.” 4:11 PM *

Hours this shift: 08:42 |
Hours this week: 16:44 ‘

‘Ovrtm this shift: 00:42

Ovria this week: 00:44
Salen: $1,526.70 _ Sales: $1,606.12 |
Tipshare: $0.00
Tipshare: $0.00 . ‘
; | Carry Over Tips: $0.00
Garry Over Tips: $0.00 Declared Tips: $0.00
- Declared Tips: $0.00 Tip Rate: . 0 y :
Tip Rate: Oo. CK ‘
Charge Sales: $1,227.95 Charge Sales: $1,407.37 '
Charge Tips; $265 .97
Charge Tips: $205.00 Charge. Tip Rate 9 =
Charge Tip Rate 7 7
. Sales Subject
Sales Subject to Cash Tips: $198.75
to Cash Tips: $298.75 .
Cash Tins: $ 0,00
Cash Tips: $ 0.00 Gash Tip Rate: 0 &
Cash Tip Rate: 0 ¢ "

Ls . et TIP TRACKING ee
+k TIP TRACKING EK scheachebiohbeireiceiacesteeeseaeaceeeaees

Jhheebobbaubobkisbibilebeishfoboblalakiatok &
-bobpebhbbbickiobebbebckbbobsb tba ibobib tied pep B Rca aeon ck ik i
Thts is verification for hours :

This is verification for hours worked,

worked,
Keg
Keep this for your r cords, P this far your records,

 

 
 

qe wl on

Employee Clock gut
08/01/2017

03:49 PH

ie

Unit # 7
Trinity Amador~Stewart

Job: Server

Time in: B:02 AM
Time out: 3:49 PY
Hours this shift: 07:47:
Hours this week: 41:56
Uvrtm this.week: 02:09
Sales: $1,182.12
Tipshare: $0.00
Carry Over Tips: $0.00
Declared Tips: £0.00
Tip kate: Oo &

Charge Sales: $964.50
Charge Tips: $155.78
Charge Tip Rate 16 «=

Sales Subject
to Cash Tips: $217.62

Cash Tips: § 0.00
Cash Tip Rate: Qo &
“ **€ TIP TRACKING #&

CERES no ahi aoietalobdeblodaiok
ABE EECSR SER CCSgg io ob ioe doo 2 bolt iolek ded bbb
This 1s verlftcation for hours
worked.

Keep this for your records.

Case 3:18-cv-01604-LAB-MDD Document 20 Filed 10/21/19 PagelD.201 Page 30 of 31

Employee Clock Qut
- OFf31/207

03:42 PH

init # 7
Trinity. Anador-Stenart

Job: Server _

Time in: 6% 7215 AM
Time out: ~. 3:42 Pl
Hours this shift: og-2:
Hours this week: 34:09
Ovrtm this shift: 00:77
Ovrte this week: 02:09
Sales: $1,423.87
Tipshare: $0.00

* Carry Over Tips; $0.00

Declared Tips: $0.00
Tip Rate: ff =F

Charge Sales; $171
Charge Tips: $237 iti
Charge Tip Rate 2G CO

Sales Subject

to Cash Tips: $207.87
Cash Tips: $ 0.00
Cash Tip Rate: 0 §

eee TIP TRACKING ‘het
ACRE AE Ree oi bdo io kt deb id bed pda ge
FEES E Seo OE ob bated dabdetategag
This is vartfication far haurs
worked,

Kaep this for your records.

 

 
 

 

 

 

ge 31 0f 31

 

 

 

 

 

ni 988,3418-0V-91804-LAB-MDD DotNPeAESO MAY S0/21/19 PagelD.202 Pa

Trinity Lynn Amadar-Stewart Carnings Statement
Employee 1D 1007132 = Fed Taxable Income 1,276.84 Check Date August 10, 2017 Check Number 1612496258
Location 2000-2300-2301 Fed Filing Status $-2 Perlod Beginning July 26, 2017 Net Pay , SITLL
Hourly $11.50 State Filing Status $-2 Period Ending = August 1, 2017 Check Amount Si7.1L
Earnings Rate Hours Amount YD Hours YID Deductions Amount YTD
CCTIP Pay 0.00 682,28 0.00 2,733.34 TIPS 100.60 540.00
OVERTIM 17.25 2.45 37.09 10,75 185,44 Deductions 160.00 - 540.00
REGULAR 11.50 39.78 AST.AT 217,72 2,503.80

TIPS 0.00 100,00 0.00 540,00 Direct Deposits Fype Account Amannt
Gross Earnings 41.93 + 1,276.84 228.47 5,962.58 , ,

. No Direct Deposits

‘Faxes Piling Status ‘Taxable Amount ¥Tb

CA $-2 1,276.84 63,30 209,29

CASDI-E 1,276.84 11.49 53.66

FITW $-2 1,276.84 187.26 700.28

MED 1,276.84 18.51 86.45

8S 1,276.84 79.7 369,68

Taxes 359.73 1,419.36

SNOOZETOWN LLC | 2040 LARIMER ST. DENVER, CO 80205 | (303) 296-6344 ] FEIN: XX-XXXXXXX | CA: 022-6492-7

 

 
